 1   MICHAEL W. BERDINELLA, SBN: 085038
     Law Office of Michael W. Berdinella
 2   726 West Barstow, Suite 100
     Fresno, CA 93704
 3   Phone: (559) 436-8000
     Fax: (559) 436-8900
 4
 5   Counsel for Defendant,
     Aric Matthew Salazar
 6
 7
                             IN THE UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA

 9
10                                                )   CASE NO.: 1:18-CR-00180
     UNITED STATES OF AMERICA,                    )
11                                                )
                    Plaintiff,                    )   STIPULATION TO CONTINUE DUE
12                                                )   DATE ON DEFENDANT’S REPLY TO
            vs.                                   )   GOVERNMENT OPPOSITION TO
13                                                )   DEFENDANTS EMERGENCY MOTION
     ARIC MATTHEW SALAZAR,                        )
                                                  )   TO REDUCE SENTENCE
14                  Defendant.                    )
15                                                )

16
     TO: THE HON. DALE A. DROZD, JUDGE FOR THE UNITED STATES DISTRICT
17
     COURT FOR THE EASTERN DISTRICT OF CALIFORNIA:
18
19
     On May 18, 2021, the Defendant filed an Emergency Motion to Reduce Sentence Under 18 U.S.C. §
20
     3582(c)(1)(A)(i). (Doc. 32). The Government filed its Opposition to the Defendants Emergency
21
     Motion to Reduce Sentence on June 15, 2021 (Document 50). Parties have agreed to Stipulate to
22
     Continue the Due Date of the Defendant’s Reply to the Government’s Opposition to the Defendants
23
     Emergency Motion to Reduce Sentence until July 7, 2021
24
25
26
27
28
     1 STIPULATION TO CONTINUE DUE DATE ON DEFENDANT’S REPLY TO GOVERNMENT
     OPPOSITION TO DEFENDANTS EMERGENCY MOTION TO REDUCE SENTENCE
 1   IT IS SO STIPULATED

 2
     Dated: June 24, 2021                                 _/s/ David L. Gappa________________
 3                                                        DAVID L. GAPPA
 4                                                        Assistant United States Attorney

 5
     Dated: June 24, 2021                                 _/s/ Michael W. Berdinella___________
 6                                                        MICHAEL W. BERDINELLA
 7                                                        Attorney for Defendant
                                                          ARIC MATTHEW SALAZAR
 8
 9
10                                                  ORDER
11   Based on the Stipulation of the Parties, the Court orders that the Defendant shall file his Reply to the
12   Government’s Opposition to the Defendants Emergency Motion to Reduce Sentence by July 7. 2021.
13
14   IT IS SO ORDERED.

15      Dated:    June 24, 2021
16                                                     UNITED STATES DISTRICT JUDGE

17
18
19
20
21
22
23
24
25
26
27
28
     2 STIPULATION TO CONTINUE DUE DATE ON DEFENDANT’S REPLY TO GOVERNMENT
     OPPOSITION TO DEFENDANTS EMERGENCY MOTION TO REDUCE SENTENCE
